                 Case 3:20-cv-07853-LB Document 6 Filed 11/20/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                     UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                              Case No. 3:20-cv-07853-LB

14            Petitioner,                                    [PROPOSED] ORDER TO SHOW
                                                             CAUSE WHY INTERNAL REVENUE
15                    v.                                     SERVICE SUMMONS SHOULD NOT
                                                             BE ENFORCED
16    MARIA AYAR,

17            Respondent.

18

19           Good cause having been shown by Petitioner UNITED STATES OF AMERICA upon its

20 petition filed in the above-entitled proceeding, it is hereby:

21           ORDERED that Respondent MARIA AYAR appear before this Court on the 28th day of

22 January 2021, at 9:30 AM by Zoom Webinar (Webinar ID: 161 469 8626, Password: 546984), and

23 then and there show cause, if any, why Respondent should not be compelled to appear and provide

24 documents and testimony as required by the summons heretofore served upon Respondent as alleged

25 and set forth in particular in said petition; and it is further:

26           ORDERED that a copy of this Order to Show Cause, together with a copy of the aforesaid

27 petition, be served upon said Respondent in accordance with Rule 4 of the Federal Rules of Civil

28

     [PROPOSED] ORDER TO SHOW CAUSE
                                                            1
                 Case 3:20-cv-07853-LB Document 6 Filed 11/20/20 Page 2 of 2




 1 Procedure at least thirty-five (35) days before the return date of this Order above specified; and it is

 2 further:

 3            ORDERED that within twenty-one (21) days before the return date of this Order, Respondent

 4 may file and serve a written response to the petition, supported by appropriate affidavit(s) or

 5 declaration(s) in conformance with 28 U.S.C. § 1746, as well as any motion Respondent desires to

 6 make, that the Petitioner may file and serve a written reply to such response, if any, within fourteen (14)

 7 days before the return date of this Order; that all motions and issues raised by the pleadings will be

 8 considered on the return date of this Order, and only those issues raised by motion or brought into

 9 controversy by the responsive pleadings and supported by affidavit(s) or declaration(s) will be

10 considered at the return of this Order, and any uncontested allegation in the petition will be considered

11 admitted.

12                          20th
              ORDERED this _____day     November
                                    of ____________, 2020.

13

14                                           ______________________________________
                                             UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER TO SHOW CAUSE
                                                          2
